DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to claims 3 and 8 have overcome the claim objections and they are therefore withdrawn.
Applicant’s arguments concerning the 112(a) rejection of claims 1-10 are persuasive and the rejection is therefore withdrawn.
Applicant’s amendment to claim 5 clarifying that each operating mechanism comprises the recited components overcomes the 112(b) rejection and it is therefore withdrawn.
Applicant’s arguments concerning the 112(b) rejection of claim 6 are persuasive and it is therefore withdrawn.
Applicant’s amendment to claim 10 has overcome the 112(b) rejection and it is therefore withdrawn.
Applicant’s amendment replacing the term “guiding member” with “air guide” has overcome the 112(f) interpretation applied in the previous office action and it is therefore withdrawn.
Regarding claim 1, applicant has argued that the base reference Uhlenbusch fails to teach the limitation directed to air vents moving into and out of the air channel of the air-vent. However, Examiner notes that when Uhlenbusch’s air guides are in a middle position between the front and rear as shown in Uhlenbusch’s figure 20 the airflow is over a face of the guide and the guide itself is defining the flow channel and therefore in this position the guide is out of the airflow channel and therefore meets the claim limitation.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhlenbusch (DE 10 2004 013171 B3).
Regarding claim 1, Uhlenbusch discloses an air vent for a vehicle interior (see Uhlenbusch figures 20-25) comprising at least on air guide (Uhlenbusch 24 and 25) for guiding air into the vehicle interior (see Uhlenbusch figures 20-25), wherein the at least one air guide is slidably configured over a periphery of a housing of the air vent and can be moved into and out of the air vent (see Uhlenbusch figures 20-25) and into and out of the air channel of the air vent. Examiner notes that in a retracted position (see Uhlenbusch figure 20) the air guides define the air channel without altering the flow path and therefore are out of the air channel as claimed.
Regarding claim 3, Uhlenbusch as applied to claim 1 discloses a first air guide (Uhlenbusch 24) and a second air guide (Uhlenbusch 25) that are located at the top portion and bottom portion (see Uhlenbusch figures 20-25) capable of moving to a variety of different positions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhlenbusch (DE 10 204 013171 B3) as applied to claim 1 above, and further in view of Zhang et al. (US 2017/0120721 A1).
Regarding claim 2, Uhlenbusch is silent regarding operating wheels or mechanisms for manipulating the guiding members.
However, Zhang teaches an air vent with doors (Zhang 127 and 128) that are located at the periphery of the air vent housing (see Zhang figure 2) opened and closed by operation of an operating wheel (Zhang 106) located on a vehicle interior panel (Zhang 103) to operate an operating mechanism comprising a plurality of gears (see Zhang figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Uhlenbusch’s system to utilize Zhang’s teaching of an operating wheel and operating mechanism for easy control of the air guides.
Regarding claim 4, Uhlenbusch and Zhang as applied to claim 2 teach the operating mechanism comprises first and second operating mechanisms (Zhang 115) located at the respective top and bottom side of the air vent (see Zhang figure 4). Each operating mechanism corresponds to one of the guide members.
Allowable Subject Matter
Claims 11 and 12 allowed.
Claims 5-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Current prior art of record fails to teach the use of two transmission arrangements as recited in claim 5 and its dependents, the rack gear arrangement for moving an air guide in a linear manner as recited in claim s 8 and 9, Current prior art of record fails to teach guide openings as recited in claim 10 since the guide is located within the main opening. Current prior art of record fails to teach a guide located along an exterior of the housing as recited in claims 11 and 12.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762